Brown, J.
The alleged judgment to which this writ of error is addressed is nothing more than the sentence of the court. It contains no adjudication by the court of the guilt of the defendant. Johnson v. State, 81 Fla. 783, 89 So. R. 114, and cases cited; Timmons v. State, 119 So. R. 393; Caughn v. State, 122 So. R. 565. As indicated in the eases cited, a so-called judgment which contains no *469adjudication by the court of the guilt of the defendant, does not constitute such a final judgment as will support a writ of error. The writ of error in this case, therefore, must be quashed.
Writ of error quashed.
Terreli,, C. J., and Ellis, J., concur.